                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                         CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                         No. 18-cr-31-CJW-MAR
 vs.                                                        ORDER
 GREGORY SCOTT STEPHEN,
                Defendant.
                              ____________________

        This matter comes before the Court pursuant to the government’s unresisted
Motion for Viewing Area for Victims and Families to Observe Sentencing Proceeding.
(Doc. 119).    Upon consideration, the motion is granted.    The Court will make
accommodations for the victims and families.


        IT IS SO ORDERED this 1st day of May, 2019.



                                       __________________________________
                                       C.J. Williams
                                       United States District Judge
                                       Northern District of Iowa




       Case 1:18-cr-00031-CJW-MAR Document 123 Filed 05/01/19 Page 1 of 1
